DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 27, 2022 claims 10 has been amended. Claims 1 through 10 are currently pending.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not fully persuasive.
Applicant have overcome the double patenting rejection of the claims by filing a valid terminal disclaimer.
Applicant’s arguments regarding the 112(a) rejection of the claims are not persuasive because the sections of the specification of the present application as originally filed cited by applicant do not provide full support for the scope of the claims. Paragraph 0243 of the specification does not provide support for excluding the thickness to height ratio of 76 to 219. Nowhere within the specification is there a clear disclosure that achieving this ratio was just a preferred embodiment. Instead the specification specifically discloses that this ratio was a critical feature of the filed invention. Furthermore, applicant’s arguments concerning the 112(a) rejection for claim 10 are not persuasive because applicant has not provided any.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 10 have been fully considered and are persuasive because none of the cited reference teach having removed some of the pre-drying processing liquid by rotating the substrate.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendment to the claims. As will be discussed further within the Office Action, Eitoku (U.S. Patent Publication No. 2008/0190454) taught a process for treating a substrate/wafer with a pre-drying liquid wherein the some of the liquid was removed from the substrates surface by rotating the substrate in order to reduce the amount of liquid that needed to be evaporated and therefore shortening the evaporation time.

Claim Rejections - 35 USC § 112






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 fails to comply with the written description requirement because it discloses a processing method broader in scope than what is supported by the specification of the parent application as originally filed. Claim 1 is broader in scope than what is supported by the specification because claim 1 does not disclose the requirement of a value acquired by multiplying a ratio of a thickness of the solidified body to a height of the pattern by 100 being greater than 76 and less than 219.
Claim 10 fails to comply with the written description requirement because though Paragraphs 0109 and 0110 of the specification of the present application as originally filed disclose adjusting the sublimable substance concentrations in the process liquid which has not yet been supplied to the substrate the specification does not provide support for adjusting to concentration in order to provide a value acquired by multiplying a ratio of a thickness of the solidified body to a height of the pattern by 100 being greater than 76 and less than 219.

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al (U.S. Patent Publication No. 2017/0040154) in view of Sato ‘535 (U.S. Patent Publication No. 2015/0273535) and Eitoku (U.S. Patent Publication No. 2008/0190454).
	Kagawa teaches a substrate process method (Abstract) which first comprised providing a substrate W on which a pattern 100 had been formed (Page 3 Paragraph 0046 and Figure 4A). Kagawa then teaches a pre-drying processing liquid supplying step wherein a pre-drying processing liquid containing a sublimable substance dissolved in a solvent in the form of a sublimable solution SL was supplied to the front surface of the substrate W to form a liquid coating (Page 4 Paragraph 0059, Page 6 Paragraph 0076 and Figure 4B). Kagawa then taches a solidified body forming step wherein a solidified body/solid material SS was formed on the front surface of the substrate W by evaporating the solvent from the sublimable solution which resulted in the reduction of the thickness of the liquid coating and an increase in the concentration of the sublimable substance (Pages 6-7 Paragraph 0077 and Figure 4C). Finally, Kagawa teaches having sublimated the solidified body SS from the front surface of the substrate W (Pages 6-7 Paragraph 0077 and Figure 4D).
	Kagawa does not teach having conducted a film thickness reducing step wherein the film thickness of the liquid on the substrate was reduced by rotating the substrate to remove some of the pre-drying processing liquid. However, as was discussed previously, the solidified body forming step of Kagawa comprised evaporating the liquid on the front surface of the substrate.
	Eitoku teaches a method for treating a substrate/wafer surface with a pre-drying liquid (Abstract and Page 1 Paragraph 0002) wherein after a pre-drying liquid was supplied onto the surface of the substrate the substrate was subjected to rotation in order to remove some of the liquid mass on the surface of the substrate which reduced the amount of liquid was subject to evaporation thereby shortening the evaporation time (Page 2 Paragraphs 0026-0028).
	Based on the teachings of Eitoku, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have subjected the liquid coated substrate of Kagawa to a film thickness reducing step wherein the substrate was rotated in order to remove some of the pre-drying processing liquid in order to reduce the amount of liquid to be evaporated in the solidified body forming step and thereby reducing the time for performing the evaporation.
	Kagawa does not specifically teach having adjusted the concentration of the sublimable substance in the not yet supplied liquid such that a value acquired by multiplying a ratio of a thickness of the solidified body to a height of the pattern by 100 was greater than 76 and less than 219.
	Sato ‘535 teaches a substrate processing method wherein a solidified layer of sublimable material was formed over a pattern previously formed on a front surface of a substrate (Abstract, Page 3 Paragraph 0045-0050 and Figures 5A to 5D). Sato ‘535 teaches that the ratio of a thickness of the solidified layer 11at to the height of the pattern 70h was a cause effective variable affecting the structural integrity of the pattern in that if the ratio was too large or too small it would cause the pattern to collapse (Pages 4-5 Paragraphs 0082-0086 and Figures 10A-10C).
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Sato ‘535, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal sublimable substance concentrations and values for a ratio of a thickness of the solidified body to a height of the pattern through routine experimentation because sublimable substance concentration affected the thickness of the solidified layer and the ratio affected the structural integrity of the pattern formed on the substrate surface.

Conclusion
	Claims 1 through 10 have been rejected. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712